Citation Nr: 1241439	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-23 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel







INTRODUCTION

The appellant had service in the Army National Guard from October 1951 to October 1965 and from November 1974 to December 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The appellant was scheduled for a videoconference hearing before the Board in December 2010; however, he ultimately canceled his request for this hearing.  When this case was before the Board in January 2011, August 2011, and February 2012, it was remanded for additional development.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).


REMAND

The appellant contends that he currently has hearing loss disability that was incurred as a result of noise exposure during his National Guard service.  Generally, service connection may be granted for disability due to disease or injury incurred or aggravated during periods of active duty for training (ACDUTRA) or injury incurred or aggravated during inactive duty training (INACDUTRA).  See 38 U.S.C.A. § 101 (West 2002); 38 C.F.R. § 3.6(d) (2011).

The January 2011, August 2011, and February 2012 Remands directed the RO or the Appeals Management Center (AMC) to contact the appropriate service department and verify all periods of the appellant's ACDUTRA in the Army National Guard from October 1951 to October 1965 and from November 1974 to December 1990.  Review of the claims files does not indicate that this development was accomplished.  While the appellant's National Guard service from October 1951 to October 1965 and from November 1974 to December 1990 has been verified generally, no specific dates of ACDUTRA service have been verified.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

In the October 2012 supplemental statement of the case, the RO indicated that it received the appellant's Application for Retired Pay Benefits and Army National Guard Retirement Points History Statement, neither of which disclosed specific dates that he was on active duty for training for the specific time periods for October 1951 to October 1965 and November 1974 to December 1990.  However, there is no evidence that the RO or the AMC continued efforts to procure the relevant records relating to the appellant's ACDUTRA, as directed by the February 2012 Remand.

On remand, all periods of ACDUTRA should be verified.  In this regard, an attempt should be made to obtain a copy of the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ).  If necessary, the appellant should be requested to submit any documentation in his possession showing such service.  Thereafter, any additional development deemed warranted should be accomplished.

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.

The Board regrets any further delay in this case.  However, given the circumstances, the Board has no recourse but to again remand the case.  Accordingly, the case is REMANDED for the following actions:

1.  Confirmation should be obtained from the appropriate service department as to the specific dates of the appellant's periods of ACDUTRA in the Army National Guard from October 1951 to October 1965 and from November 1974 to December 1990.  In this regard, an attempt should be made to obtain copies of the appellant's OMPF and/or MPRJ.  The Defense Financial Accounting Service (DFAS), the Defense Personnel Records Imaging System (DPRIS), and any other appropriate records repository should be contacted. 

The RO or the AMC should continue efforts to procure the relevant records relating to the appellant's ACDUTRA until the records are received, it receives specific information that the records sought do not exist, or it is determined that further efforts to obtain them would be futile.  All efforts to verify the appellant's dates of ACDUTRA should be documented in the claims files.

If any records sought are not obtained, the RO or the AMC should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action (if any) to be taken.  If necessary, the appellant should be requested to submit any documentation in his possession showing such service.

2.  Then, after the specific dates of the Veteran's periods of ACDUTRA in the Army National Guard have been verified, the claims folders should be provided to the VA examiner who conducted the February 2011 VA examination.  The examiner should be requested to review the claims folders and provide an addendum in which he responds in the affirmative or the negative to the following question:
Is there a 50 percent or better probability that the Veteran's hearing impairment is etiologically related to noise exposure during his active duty for training?

The examiner should set forth a complete rationale for all opinions expressed and conclusions reached. 

If the February 2011 examiner is unavailable, the claims folders should be reviewed by another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion. 

3.  Thereafter, the RO or the AMC should undertake any other development deemed appropriate.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)

As noted above this case has been advanced on the Board's docket.  It must be also handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

